       CASE 0:18-cv-01905-JNE-BRT Document 27 Filed 10/09/18 Page 1 of 1




                                                                                        S. Jamal Faleel
                                                                             Direct Dial: 612.343.3238
                                                                  E-Mail: jfaleel@blackwellburke.com




VIA ECF FILING

October 9, 2018

The Honorable Joan N. Ericksen
District Judge, District of Minnesota
12 W U.S. Courthouse
300 South Fourth Street
Minneapolis, MN 55415

RE:     Genz-Ryan Plumbing and Heating Co. v. Weyerhaeuser NR Company
        Case No. 18-cv-1905 JNE/BRT

Dear Judge Ericksen:

Defendant Weyerhaeuser NR Company (“Defendant”) writes to submit the Eighth Circuit Court
of Appeals’ decision in, Loftness Specialized Farm Equipment, Inc. v. Twiestmeyer, 742 F.3d 845,
853-55 (8th Cir. 2014), as supplemental authority in support of Defendant’s Motion to Dismiss
Counts II and III (Dkt No. 10), and Defendant’s Response to Plaintiff’s Motion for Sanctions (Dkt.
No. 25).

Very truly yours,

s/ S. Jamal Faleel

S. Jamal Faleel
SJF:sl




431 South Seventh Street, Suite 2500   Minneapolis, MN 55415 Main 612.343.3200     Fax 612.343.3205
                                        www.blackwellburke.com
